DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 18 December 2020 is acknowledged.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. References that have been lined through were not considered as they were either listed twice, or because a copy of the reference was not provided in either the current application or any of the parent applications.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data collection module”, “control unit”, communication module”, and “receiver unit” in claim 1, and “second receiver unit” in claim 10. According to the Specification:
the data collection module is a data storage device or a memory device, the memory device being a random access memory;
the control unit is a data processing unit/processor/central processing unit; 
the communication module is a module configured to communicate using one or more of a USB cable connection, a serial cable connection, an RF communication protocol, an infrared communication protocol, a Bluetooth protocol, or an 802.11x communication protocol;
and the receiver unit and secondary receiver unit have the structure described in section [0040] of the filed Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the phrase “the analyte monitoring system operational status information”. There is insufficient antecedent basis for this recitation in the claim. For this examination, the phrase is being interpreted as “operational status information of the analyte monitoring system”. Regarding claim 4, it is unclear how a time of day is information related to an analyte monitoring system.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al.’651 (US Pub No. 2006/0142651 – cited by Applicant) in view of Alpert et al.’621 (US Pub No. 2003/0216621 – cited by Applicant).

Brister et al.’651 discloses all of the elements of the current invention, as discussed above, except for the receiver unit being configured to display information related to the analyte monitoring system. Alpert et al.'621 teaches a medical monitoring system that displays operational status information of the system in order to provide an indication to a user of the status of the system and of a possible corrective action when the operational status indicates an error (section [0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Brister et al.’651 to include displaying operational status information of the system, as taught by Alpert et al.'621, since it would indicate to a user when a system error is occurring, and would provide possible corrective action. 
Regarding claim 4, Figures 16A-16D of Brister et al.’651 show that the receiver unit displays time of day information.
Regarding claim 5, Brister et al.’651 discloses all of the elements of the current invention, as discussed above, except for the receiver unit being configured to display user profile information. Alpert et al.’621 teaches displaying user profile information on the display of a medical monitoring system 
Regarding claim 7, the data collection module includes one or more of a data storage device or a memory device, wherein the memory device includes a random access memory (section [0508]).
Regarding claims 8 and 9, the data stored and communicated is calibrated analyte data (sections [0124], [0141], [0176], and [0508]). 
Regarding claim 10, Figure 17A of Brister et al.’651 discloses a secondary receiver unit 180 operatively coupled to the communication module and configured to receive the analyte data, wherein the secondary receiver unit is configured to display the analyte data (sections [0499] and [0514]  - the analyte data must be displayed in order for the downloaded historical data to be retrospectively analyzed by the patient or physician). Furthermore, Brister et al.’651 discloses that the remote device 180 can be any device that interfaces or communicates with the analyte monitoring device, including a computer or a personal digital assistant (sections [0499] and [0514]), each of which has a display screen. Official notice is taken that it is well known in the art for a display to be provided on a remote device in order to display information to a remote medical professional, thereby allowing further analysis by the remote medical professional (see for example paragraph [0213] of Stafford'268 - US Pub No. 2008/0033268 – cited by Applicant, the ABSTRACT of Evers et al.’638 – USPN 5,558,638 – cited by Applicant, paragraph [0077] of Mault et al.’113 - US Pub No. 2003/0208113 – cited by Applicant, paragraph [0102] of Bernstein et al.’225 – US Pub No. 2011/0213225 – cited by Applicant, and col. 18, lines 5-11 of Bibian et al.’512 – USPN 8,538,512 – cited by Applicant). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brister et al.’651 to include providing a retrospective .
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al.’651 in view of Alpert et al.’621, as applied to claim 1, further in view of Teller et al.’586 (US Pub No. 2002/0019586).
Brister et al.’651 in view of Alpert et al.’621 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the communication module being configured to communicate with the receiver using a Bluetooth communication protocol. Teller et al.’586 discloses an RF transceiver and RF receiver that employ Bluetooth technology as their wireless transmission protocol (section [0112]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the RF transceiver and RF receiver of Brister et al.’651 to employ Bluetooth technology as their wireless transmission protocol, as taught by Teller et al.’586, since it would merely be combining prior art elements according to known methods to yield predictable results.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al.’651 in view of Alpert et al.’621, as applied to claim 1, further in view of Saidara et al.’332 (US Pub No. 2005/0038332 – cited by Applicant).
Brister et al.’651 in view of Alpert et al.’621 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the information related to the analyte monitoring system that the receiver unit is configured to display comprising an elapsed duration of the predetermined time period. Saidara et al.’332 teaches displaying an elapsed duration of a predetermined time period of a glucose sensor (Figure 6C, “Total Time”). Saidara et al.’332 discloses providing a simple distribution of sensor values as they provide a very powerful tool, and further teaches that awareness of a total time provides perspective for reviewing the percentage distribution data (sections [0169-0170]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the analyte 
It is noted that, as taught by Brister et al.’651, when the sensor has reached its intended sensor life, the analyte data (which, as modified by Saidara et al.’322, includes the percent distribution data) would not be displayed. The “total time” is not analyte data, and thus, would continue to be displayed. Furthermore, section [0523] of Brister et al.’651 teaches that during initialization of the sensor, prior to initial calibration, the receiver receives and stores sensor data, but does not display any of the data to the user. During this initialization process, analyte data would not be displayed, but the total time the sensor has been in use would still be displayed.
Furthermore, Brister et al.’651 teaches suspending the display of analyte data once its sensor has reached its sensor life/been used for its predetermined time period (sections [0643-0644], [0649], and [0652]). As noted above, Figure 6C of Saidara et al.’332 teaches displaying a total time a glucose sensor has been in use. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the analyte monitoring system of Brister et al.’651 in view of Alpert et al.’621 to be configured to display the elapsed duration of the predetermined time period, as taught by Saidara et al.’332, as it would be applying a known technique (displaying the total time a sensor has been in use) to a known device ready for improvement (the device of Brister et al.’651) to yield predictable results (providing a visual indication of how long the glucose sensor has been in use, thus allowing a user of the analyte monitoring system to know when a sensor is approaching its sensor life).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goode, Jr. et al.’463 (US Pub No. 2005/0027463) teaches an analyte monitoring system comprising each element of claim 1, with the exception of a receiver unit configured to display information related to the analyte monitoring system. Saidara et al.’332 also teaches a receiver unit configured to display information related to an analyte monitoring system, the information including the operational status of the monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791